Citation Nr: 1619370	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  05-33 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a higher initial rating for post-traumatic stress disorder (PTSD), currently rated as 30 percent from July 8, 2004, 50 percent from January 13, 2006, and 70 percent from February 11, 2010.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 2002 to July 2004, with service in Iraq. 

This matter comes before the Board on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This case has a complicated procedural history.  The Board will only discuss the procedural history as it pertains to the claim for an increased rating for PTSD, since several other claims that were also appealed were disposed of by the Board in a September 2011 decision.  

The May 2005 rating decision granted service connection for PTSD and assigned a 30 percent rating effective July 8, 2004.  The Veteran perfected an appeal and the claim was remanded by the Board in January 2008.  In August 2009, the Agency of Original Jurisdiction (AOJ) increased the rating for PTSD to 50 percent effective January 13, 2006.  

When the claim was returned to the Board, it dismissed the appeal based on information from the Veteran dated in September 2009 that he was withdrawing the appeal.  Shortly thereafter, he submitted a statement to the Board that he did not intend to withdraw.  Given the foregoing, a December 2009 Board decision vacated the October 2009 decision and denied the PTSD claim on the merits.  However, this decision was promulgated after the Veteran had filed a timely notice of appeal with the United States Court of Appeals for Veterans Claims (Court) as to the October 2009 Board decision that dismissed his appeal.  A June 2010 rating decision then granted a 70 percent rating for PTSD effective February 11, 2010.  

The parties to an August 2010 Joint Motion for Remand (JMR) agreed to vacate the October 2009 Board decision.  As noted above, the Board had already vacated the October 2009 decision in December 2009.  In September 2011, the Board then vacated the December 2009 Board decision because the Veteran had already appealed the October 2009 decision to the Court prior to the promulgation of the December 2009 Board decision.   The Board remanded the PTSD claim in September 2011 and December 2012.      

As to the claim for a total disability rating based on individual unemployability (TDIU), the December 2009 Board decision granted entitlement to TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the December 2009 was eventually vacated in the September 2011 Board decision, the RO had granted TDIU effective February 11, 2010 in a June 2010 rating decision.  In July 2011, the Veteran's representative disagreed with the effective date of the TDIU claim and the Board, in September 2011, referred the issue of an earlier effective date for the grant of TDIU to the RO.  In April 2012, the RO then assigned an effective date of January 13, 2006.    


FINDINGS OF FACT

1.  Prior to June 19, 2005, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, due to such symptoms as social isolation, impaired impulse control, sleep problems, and nightmares; but at no point prior to June 19, 2005 did the Veteran's PTSD manifest to total occupational and social impairment.  

2.  Effective June 19, 2005, the Veteran's PTSD manifested to total occupational and social impairment, due to such symptoms as suicidal thoughts, social isolation, ritualistic behavior, inability to establish and maintain effective relationships, and near-continuous panic or depression affecting the ability to function independently.     


CONCLUSIONS OF LAW

1.  Prior to June 19, 2005, the criteria for a 70 percent rating and no higher for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).   
2.  Effective June 19, 2005, the criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his PTSD is more severe than currently rated and that he is entitled to a 100 percent schedular rating.  In the instant decision, the Board grants a 100 percent schedular rating effective June 19, 2005, the day after the Veteran's last date of employment.    

As noted above, this issue was remanded by the Board in September 2011 and December 2012 for outstanding VA treatment records and a contemporaneous VA examination.  Pertinent VA treatment records dated throughout the appeal have since been obtained and considered.  VA examinations that were obtained also discussed the severity of the Veteran's psychiatric symptoms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although a June 2015 VA examination report references a "family practitioner," the Veteran has not identified this doctor nor has he submitted treatment records from this doctor.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Here, as the Board is granting a 100 percent schedular rating the day after his last date of employment, the Board finds that sufficient medical evidence is of record to determine the severity of his psychiatric disability.  There is no prejudice to the Veteran for proceeding with the adjudication of the claim.  Bernard v. Brown, 4 Vet. App. 384 (1993); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).   



Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

Here, the Veteran's mental health treatment records include a diagnosis of PTSD with depressed mood and panic disorder.  When it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Although the June 2015 VA examiner opined that it was possible to differentiate what symptoms are attributable to each diagnosis, it does not appear that the Veteran's symptoms can be specifically attributed to one mental health diagnosis.  As such, the reported symptoms of the Veteran's mental health conditions are for consideration in the evaluation of the service-connected psychiatric disability.  

Period Prior to June 19, 2005 

Treatment records for the period prior to June 19, 2005 reveal that the Veteran reported tendencies of social isolation and violent behavior.  He described an incident where he assaulted a man who unexpectedly approached his car.  He also stated that he has hit his girlfriend in his sleep and that he tends to isolate himself at home.  He further stated that he goes to the gym early in the morning to avoid crowds.  See July 2004 treatment record.  His GAF score ranged from 45 to 52, which represents moderate to severe symptoms.  
At the time of the March 2005 examination, the Veteran was employed at Wal-Mart.  He worked the graveyard shift to avoid interactions with a lot of customers.  He stated that he has panic-like attacks at work and that he has difficulty performing the work.  It was noted that he stays at home when he is not at work and that he tends not to engage in social activities.  He has "almost no contacts with any persons other than his girlfriend, and his father."  The examiner opined that the Veteran's PTSD "has had a large effect on his social activities" and produces a "considerable level of social dysfunction and work dysfunction."  

A 70 percent rating prior to June 19, 2005 is warranted in light of the medical evidence of record which reveals significant deficiencies in social and occupational functioning.  However, a 100 percent schedular rating for the period prior to June 19, 2005 is not warranted.  Here, the evidence of record reveals that the Veteran was employed at Wal-Mart.  Although he reported difficulty working due to his PTSD symptoms, he was able to maintain employment during this period.  Moreover, although the evidence showed that he has a tendency to socially isolate himself, he still maintained a relationship with his father and girlfriend.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran had total occupational and social impairment prior to June 19, 2005.   

Period on and after June 19, 2005

The Veteran's last day of work was on June 18, 2005.  Although SSA records indicate that the Veteran has been unemployed since February 2005, he was employed at the time of the March 2005 VA examination report.  The VA Form 21-8940 indicated that he last worked on June 18, 2005 and that his PTSD symptoms prevent him from maintaining employment.  Moreover, the Veteran's former employer stated that the Veteran stopped working in June 2005.  

Treatment records reveal that the Veteran has social phobia and panic attacks that affect his ability to work with others.  See October 2005 VA treatment record.  The medical evidence also includes notations that the Veteran experienced homicidal and suicidal thoughts.  See October 2005 and March 2008 VA treatment records.  He also had noted problems with impulsivity, anger, irritability, and insomnia.  Treatment records also noted that the Veteran did not like to leave his house.  See January 2007 VA treatment record.  SSA records revealed that he was markedly limited in his ability to interact appropriately with the general public.  

An August 2009 VA examination report noted that the Veteran is "very hypervigilant" and that he takes pictures and notes on neighborhood activities that he observes while looking out the windows of his house.  The examiner assigned him a GAF of 45 and noted that the Veteran has "become more and more isolated over the years and therefore has become increasingly anxious when he is outside of his house."  The examiner opined that the Veteran had total occupational and social impairment due to PTSD symptoms.    

An April 2010 VA examination report described the Veteran as a "loner" with respect to his nuclear and expended family.  The examiner noted that the Veteran had hallucinations, as well as ritualistic behavior regarding his safety and "symptoms of paranoia."  The Veteran's social life was described as nonexistent.  It was noted that he "failed in his attempt to continue his studies due to PTSD."  He was assigned a GAF score of 45.  

The Veteran was afforded additional VA examinations in August 2013 and June 2015.  The examiners noted that the Veteran had panic attacks, suspiciousness, anxiety, mild memory loss, near-continuous panic or depression affecting the ability to function independently and appropriately, disturbances of mood and motivation, and the inability to establish and maintain effective relationships.  It was noted that he no longer uses Facebook and that he is not interested in dating.  Anxiety was described as "severe" and it was noted that he refused to meet his ex-girlfriend's family due to anxiety despite knowing her for years.  The Veteran reported that he leaves his phone off all the time and that he shops online.  He occasionally goes on hikes by himself.    

The Veteran's lay statements reveal that he does not drive due to road rage and that he has difficulty in small and large crowds.  He stated that he gets physically ill when he has to leave the house and that he often has suicidal and homicidal thoughts.  He further stated that he has no social life and that he even has difficulty talking on the phone.  He described incidents where he purchased plane tickets to visit friends but did not end up going on the trip due to his PTSD symptoms.  He stated that his PTSD symptoms "completely destroyed" his relationship with family members.  Additionally, he noted that he has difficulty maintaining his personal hygiene and that he has poor judgment.  See February 2008 and September 2008 lay statements.  A friend submitted a February 2008 lay statement and reported that the Veteran no longer drives due to his fears of roadside bombs.  He further reported that the Veteran becomes very anxious and nervous in crowds.    

In light of the medical and lay evidence of record, the Board finds that the Veteran has minimal social interactions and the inability to work due to his PTSD symptoms.  After resolving reasonable doubt in favor of the Veteran, his disability picture more closely approximates a 100 percent schedular rating.  Accordingly, the Board finds that a 100 percent schedular rating is warranted, effective June 19, 2005.    

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice, 22 Vet. App. at 447.  Here, TDIU is in effect from January 13, 2006.  The evidence shows that the Veteran's last day of employment was June 18, 2005.  Therefore, there is no entitlement to TDIU under the law prior to June 19, 2005.  Sabonis v. Brown, 6 Vet App 426 (1994).  Additionally, the Board assigns a 100 percent schedular rating, effective the day after the Veteran's last day of employment.  Therefore, the issue of entitlement to TDIU is moot effective June 19, 2005.      








ORDER

Prior to June 19, 2005, a 70 percent schedular rating and no higher for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.

Effective June 19, 2005, a 100 percent schedular rating for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


